DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	The Applicant disclosed a handheld mobile printer, comprising: 
 	a body holding an inkjet head, the body to be moved in a scanning direction in order for the inkjet head to form an image on a recording material; and 
 	a cover that is detachably attached to the body to cover the inkjet head and two side walls of the body, the two side walls being located on two sides of the body in the scanning direction, wherein 
 	a side wall of the body has a projection,Application No. 16/745,388 
 	Reply to Office Action of December 22, 2021the cover includes at least two side walls, each having a recess to engage with the projection, and a direction of attachment of the cover to the body is within a plane of each side wall of the two side walls of the cover, 
 	the projection is disengaged from the recess by warping the cover so that the cover displaces to an outer wall face side of a side wall of the at least two side walls of the cover and in a direction different from the direction of attachment, and 
 	an outer wall face of the cover includes a finger-applying-position indicator at a position different from a position of the recess in the direction of attachment, the finger- applying-position indicator indicating a position to be applied with a finger of a user.

 3.	The Applicant also disclosed substantially the same subject matter in independent claims 1 and 12.

4.	U.S. Patent number 5,850,238 to Karita et al. disclosed a similar invention in Fig. 10. Unlike in the instant application, Karita et al. are silent about “a body holding an inkjet head, the body to be moved in a scanning direction in order for the inkjet head to form an image on a recording material; and a cover that is detachably attached to the body to cover the inkjet head and two side walls of the body, the two side walls being located on two sides of the body in the scanning direction, wherein the projection is disengaged from the recess by warping the cover so that the cover displaces to an outer wall face side of a side wall of the at least two side walls of the cover and in a direction different from the direction of attachment”.

5.	Karita et al. are also silent about similar limitations in independent claims 1 and 12.

6.	U.S. Patent number 5,319,524 to Welch et al. also disclosed a similar invention in Fig. 7. Unlike in the instant application, Welch et al. are also silent about “a body holding an inkjet head, the body to be moved in a scanning direction in order for the inkjet head to form an image on a recording material; and a cover that is detachably attached to the body to cover the inkjet head and two side walls of the body, the two side walls being located on two sides of the body in the scanning direction, wherein the projection is disengaged from the recess by warping the cover so that the cover displaces to an outer wall face side of a side wall of the at least two side walls of the cover and in a direction different from the direction of attachment”.

7.	Welch et al. are also silent about similar limitations in independent claims 1 and 12.

8.	U.S. Patent application publication number 2007/0076045 to James et al. also disclosed a similar invention in Fig. 1. Unlike in the instant application, James et al. are silent about “a body holding an inkjet head, the body to be moved in a scanning direction in order for the inkjet head to form an image on a recording material; and a cover that is detachably attached to the body to cover the inkjet head and two side walls of the body, the two side walls being located on two sides of the body in the scanning direction, wherein the projection is disengaged from the recess by warping the cover so that the cover displaces to an outer wall face side of a side wall of the at least two side walls of the cover and in a direction different from the direction of attachment”.

9.	James et al. are also silent about similar limitations in independent claims 1 and 12.



11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
13.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 





	
/YAOVI M AMEH/Primary Examiner, Art Unit 2853